 1
 ~~
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
       JASPER STEVENS et al,
11                                                Case No.: 2:17-cv-1337-CBM-KK
              Plaintiff,
12     v.
                                               JUDGMENT
13     HARVESTON COMMUNITY
       ASSOCIATION,et al.,                                ~S~
14
              Defendants.
15
16
17          Consistent with the Court's Orders regarding Defendants' motions to
18    dismiss the Complaint,judgment is hereby entered in favor ofthe Defendants and
19    the case is dismissed with prejudice.
20
21    DATED: May 3, 2019
22
23                                             CONSUELO B. MARSHALL
                                               UNITED STATES DISTRICT JUDGE
24
25
26
27
28

                                              1
